DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, 11, 14-16, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-12 of U.S. Patent No. 10872212. Although the claims at issue are not identical, they are not patentably distinct from each other because claims1-4, 6, 9, 11, 14-16, 18, 19 of the instant application claims A denture microchip kit, comprising: a microchip including a microchip transmitter and a microchip memory; wherein the microchip is configured for implantation in a milled cavity in a dental prosthetic; wherein the microchip transmitter is configured to send information to an external reader scanner; the dental prosthetic comprising a milling region having a thickness such that the milled cavity is formed when material is removed therefrom, wherein the milled cavity forms an interior volume sized to receive .
Claims 1-3, 5, 6, 8-12 of U.S. Patent No. 10872212 disclose A denture microchip kit, comprising: a microchip including: a microchip transmitter; a microchip receiver; a microchip memory, wherein the microchip is configured for implantation in a milled cavity in a dental prosthetic, wherein the receiver is configured to receive instructions and information from an external reader scanner; wherein the microchip transmitter is configured to send information to the external reader scanner; the dental prosthetic comprising a milling region having a thickness such that the milled cavity is formed when material is removed therefrom, wherein the milled cavity forms an interior volume sized to receive the microchip; wherein the milling region is disposed on a non-tooth portion of the dental prosthetic; a dental-prosthetic-grade adhesive adapted to secure the microchip within the milled cavity, wherein the dental-prosthetic-grade adhesive is adapted to seal the milled cavity.
Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 10872212.
Claim 2 of the instant application is corresponded to claim 2 of U.S. Patent No. 10872212.
Claim 3 of the instant application is corresponded to claim 3 of U.S. Patent No. 10872212.
Claim 4 of the instant application is corresponded to claim 5 of U.S. Patent No. 10872212.

Claim 9 of the instant application is corresponded to claim 6 of U.S. Patent No. 10872212.
Claim 11 of the instant application is corresponded to claim 6 of U.S. Patent No. 10872212.
Claim 14 of the instant application is corresponded to claim 8 of U.S. Patent No. 10872212.
Claim 15 of the instant application is corresponded to claim 9 of U.S. Patent No. 10872212.
Claim 16 of the instant application is corresponded to claim 10 of U.S. Patent No. 10872212.
Claim 18 of the instant application is corresponded to claim 11 of U.S. Patent No. 10872212.
Claim 19 of the instant application is corresponded to claim 12 of U.S. Patent No. 10872212.

Claims 5, 7, 8, 10, 12, 13, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14 of U.S. Patent No. 10872212 in view of Fuh (US 2011/0081625). 
Although, Claims 1, 9, 14 of U.S. Patent No. 10872212 discloses the denture microchip kit comprises the milling region disposed on a non-tooth portion of the denture prosthetic and a method of implanting the denture prosthetic after installing the 
Fuh teaches a denture having a RFID tags (3) embedded in the tooth portion ((21 and 22) (see figs. 1-2; paragraphs 0011-0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fuh to claims 1, 9, 14 of U.S. Patent No. 10872212 in order to identify the user of the denture by storing identification information of user and transmitting stored information to the reader. Moreover, such modification (i.e., milling region is disposed on the particular portion (i.e., exterior/interior sides of the denture prosthetic) and implanting the denture prosthetic before installing the microchip) would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the particular location and /or time of the milling region for receiving the microchip to send/receive information from/to the external reader, and therefore an obvious expedient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887